UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 03-31-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Disciplined Growth Fund March 31, 2011 Disciplined Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.6% AEROSPACE & DEFENSE—2.4% Boeing Co. (The) General Dynamics Corp. Honeywell International, Inc. ITT Corp. United Technologies Corp. AIR FREIGHT & LOGISTICS—1.7% Atlas Air Worldwide Holdings, Inc.(1) United Parcel Service, Inc., Class B AUTO COMPONENTS—1.1% Magna International, Inc. TRW Automotive Holdings Corp.(1) AUTOMOBILES—1.0% Ford Motor Co.(1) BEVERAGES—1.8% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY—1.5% Biogen Idec, Inc.(1) Cephalon, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS—0.7% Legg Mason, Inc. Morgan Stanley CHEMICALS—2.6% CF Industries Holdings, Inc. Monsanto Co. Potash Corp. of Saskatchewan, Inc. PPG Industries, Inc. W.R. Grace & Co.(1) COMMERCIAL BANKS—0.1% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—3.0% Aruba Networks, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. Riverbed Technology, Inc.(1) COMPUTERS & PERIPHERALS—7.0% Apple, Inc.(1) Disciplined Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) DIVERSIFIED CONSUMER SERVICES—1.2% ITT Educational Services, Inc.(1) Weight Watchers International, Inc. DIVERSIFIED FINANCIAL SERVICES—0.8% McGraw-Hill Cos., Inc. (The) Moody's Corp. DIVERSIFIED TELECOMMUNICATION SERVICES—0.7% Verizon Communications, Inc. ELECTRICAL EQUIPMENT—0.9% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.2% IPG Photonics Corp.(1) TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES—1.7% Core Laboratories NV Oceaneering International, Inc.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING—3.2% Costco Wholesale Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS—1.0% Hershey Co. (The) Sara Lee Corp. HEALTH CARE EQUIPMENT & SUPPLIES—3.0% Baxter International, Inc. Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.1% AMERIGROUP Corp.(1) Cardinal Health, Inc. Express Scripts, Inc.(1) Humana, Inc.(1) Disciplined Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Medco Health Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE—2.3% McDonald's Corp. Panera Bread Co., Class A(1) Starbucks Corp. Wynn Resorts Ltd. HOUSEHOLD DURABLES—0.1% Tempur-Pedic International, Inc.(1) Tupperware Brands Corp. INDUSTRIAL CONGLOMERATES—1.8% 3M Co. General Electric Co. INSURANCE—0.9% Axis Capital Holdings Ltd. Principal Financial Group, Inc. Reinsurance Group of America, Inc. INTERNET & CATALOG RETAIL—2.0% Amazon.com, Inc.(1) Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—2.1% Google, Inc., Class A(1) IT SERVICES—6.2% Accenture plc, Class A International Business Machines Corp. VeriFone Systems, Inc.(1) Visa, Inc., Class A LEISURE EQUIPMENT & PRODUCTS—0.6% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—0.8% Agilent Technologies, Inc.(1) Illumina, Inc.(1) MACHINERY—5.1% Caterpillar, Inc. Deere & Co. Eaton Corp. Parker-Hannifin Corp. Sauer-Danfoss, Inc.(1) Toro Co. (The) MEDIA—1.6% DirecTV, Class A(1) Interpublic Group of Cos., Inc. (The) Disciplined Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Time Warner Cable, Inc. METALS & MINING—2.6% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Walter Energy, Inc. OIL, GAS & CONSUMABLE FUELS—7.9% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Sunoco, Inc. Valero Energy Corp. W&T Offshore, Inc. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.7% Domtar Corp. PERSONAL PRODUCTS—1.5% Estee Lauder Cos., Inc. (The), Class A Herbalife Ltd. PHARMACEUTICALS—1.7% Abbott Laboratories Eli Lilly & Co. Forest Laboratories, Inc.(1) PROFESSIONAL SERVICES—0.2% Verisk Analytics, Inc., Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Rayonier, Inc. ROAD & RAIL—0.8% AMERCO, Inc.(1) Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—5.3% Applied Materials, Inc. Atmel Corp.(1) Avago Technologies Ltd. Fairchild Semiconductor International, Inc.(1) Intel Corp. Lam Research Corp.(1) LSI Corp.(1) Micron Technology, Inc.(1) OmniVision Technologies, Inc.(1) Rambus, Inc.(1) RF Micro Devices, Inc.(1) Teradyne, Inc.(1) SOFTWARE—7.4% Cadence Design Systems, Inc.(1) Disciplined Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Citrix Systems, Inc.(1) Electronic Arts, Inc.(1) Fortinet, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. VMware, Inc., Class A(1) 52 SPECIALTY RETAIL—4.5% AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. Ross Stores, Inc. TJX Cos., Inc. (The) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—1.2% Lululemon Athletica, Inc.(1) VF Corp. TOBACCO—2.0% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $28,694,549) TEMPORARY CASH INVESTMENTS — 1.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $306,573), in a joint trading account at 0.03%, dated 3/31/11, due 4/1/11 (Delivery value $300,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $397,891) TOTAL INVESTMENT SECURITIES—100.8% (Cost $29,092,440) OTHER ASSETS AND LIABILITIES — (0.8)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Disciplined Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; •Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or •Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Disciplined Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Growth Fund March 31, 2011 Equity Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.0% AEROSPACE & DEFENSE—1.7% General Dynamics Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—1.5% United Parcel Service, Inc., Class B AUTO COMPONENTS—0.9% Magna International, Inc. TRW Automotive Holdings Corp.(1) AUTOMOBILES—0.3% Ford Motor Co.(1) BEVERAGES—1.6% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY—2.1% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) CAPITAL MARKETS—2.2% Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Legg Mason, Inc. Morgan Stanley CHEMICALS—1.8% Monsanto Co. OM Group, Inc.(1) PPG Industries, Inc. W.R. Grace & Co.(1) COMMERCIAL BANKS—2.8% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—0.9% Cisco Systems, Inc. Harris Corp. Motorola Solutions, Inc.(1) Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS—4.4% Apple, Inc.(1) Dell, Inc.(1) Equity Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Hewlett-Packard Co. Lexmark International, Inc., Class A(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.8% KBR, Inc. URS Corp.(1) CONSUMER FINANCE—0.8% American Express Co. Capital One Financial Corp. Cash America International, Inc. CONTAINERS & PACKAGING—0.1% Crown Holdings, Inc.(1) Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES—0.7% Career Education Corp.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES—3.9% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES—4.0% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—1.0% Entergy Corp. Exelon Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.7% Anixter International, Inc. Corning, Inc. TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES—1.5% Core Laboratories NV Diamond Offshore Drilling, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. FOOD & STAPLES RETAILING—1.1% Walgreen Co. Wal-Mart Stores, Inc. Equity Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value FOOD PRODUCTS—2.6% Corn Products International, Inc. Hershey Co. (The) Hormel Foods Corp. Sara Lee Corp. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES—0.4% Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.2% AMERIGROUP Corp.(1) Cardinal Health, Inc. Health Net, Inc.(1) Humana, Inc.(1) Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—0.1% McDonald's Corp. Starbucks Corp. HOUSEHOLD PRODUCTS—1.6% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% AES Corp. (The)(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—3.3% 3M Co. General Electric Co. Seaboard Corp. 73 INSURANCE—5.2% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Horace Mann Educators Corp. Loews Corp. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Willis Group Holdings plc INTERNET & CATALOG RETAIL—0.1% Expedia, Inc. INTERNET SOFTWARE & SERVICES—1.3% AOL, Inc.(1) EarthLink, Inc. Equity Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Google, Inc., Class A(1) IT SERVICES—3.9% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT & PRODUCTS—0.8% Polaris Industries, Inc. MACHINERY—2.4% Caterpillar, Inc. Eaton Corp. Parker-Hannifin Corp. Sauer-Danfoss, Inc.(1) MEDIA—2.8% Comcast Corp., Class A DirecTV, Class A(1) Gannett Co., Inc. Time Warner, Inc. METALS & MINING—2.3% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Walter Energy, Inc. MULTILINE RETAIL—0.6% Target Corp. MULTI-UTILITIES—0.9% DTE Energy Co. Integrys Energy Group, Inc. OIL, GAS & CONSUMABLE FUELS—11.1% Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Occidental Petroleum Corp. Sunoco, Inc. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.7% Domtar Corp. PERSONAL PRODUCTS—0.5% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—6.0% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Equity Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Rayonier, Inc. Simon Property Group, Inc. ROAD & RAIL—1.2% CSX Corp. Norfolk Southern Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.2% Applied Materials, Inc. Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE—3.3% Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL—2.2% Advance Auto Parts, Inc. AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. Limited Brands, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.7% VF Corp. TOBACCO—1.8% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,637,009,012) Equity Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $12,773,875), in a joint trading account at 0.03%, dated 3/31/11, due 4/1/11 (Delivery value $12,500,010) TOTAL TEMPORARY CASH INVESTMENTS (Cost $12,504,633) TOTAL INVESTMENT SECURITIES—99.6% (Cost $1,649,513,645) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Equity Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordancewith procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; •Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or •Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Equity Growth – Schedule of Investments MARCH 31, 2011 (UNAUDITED) 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Market Neutral Fund March 31, 2011 Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS(1) — 99.7% AEROSPACE & DEFENSE — 0.1% General Dynamics Corp. AIR FREIGHT & LOGISTICS — 0.7% Atlas Air Worldwide Holdings, Inc.(2) AIRLINES — 0.6% JetBlue Airways Corp.(2) US Airways Group, Inc.(2) AUTO COMPONENTS — 1.4% American Axle & Manufacturing Holdings, Inc.(2) Dana Holding Corp.(2) Federal-Mogul Corp.(2) TRW Automotive Holdings Corp.(2) AUTOMOBILES — 0.6% Ford Motor Co.(2) BEVERAGES — 1.1% Boston Beer Co., Inc., Class A(2) Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 1.7% Amgen, Inc.(2) Biogen Idec, Inc.(2) Cephalon, Inc.(2) Cubist Pharmaceuticals, Inc.(2) Emergent Biosolutions, Inc.(2) Incyte Corp. Ltd.(2) PDL BioPharma, Inc. CAPITAL MARKETS — 2.4% GFI Group, Inc. Investment Technology Group, Inc.(2) Legg Mason, Inc. Morgan Stanley optionsXpress Holdings, Inc. CHEMICALS — 4.4% Ferro Corp.(2) Georgia Gulf Corp.(2) Minerals Technologies, Inc. OM Group, Inc.(2) PPG Industries, Inc. Scotts Miracle-Gro Co. (The), Class A Solutia, Inc.(2) W.R. Grace & Co.(2) Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Westlake Chemical Corp. COMMERCIAL BANKS — 0.4% CapitalSource, Inc. COMMERCIAL SERVICES & SUPPLIES — 0.2% M&F Worldwide Corp.(2) COMMUNICATIONS EQUIPMENT — 2.8% Arris Group, Inc.(2) DG FastChannel, Inc.(2) Harris Corp. InterDigital, Inc. Plantronics, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS — 1.0% Dell, Inc.(2) Lexmark International, Inc., Class A(2) CONSTRUCTION & ENGINEERING — 2.3% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. MasTec, Inc.(2) URS Corp.(2) CONSUMER FINANCE — 0.9% Cash America International, Inc. Credit Acceptance Corp.(2) EZCORP, Inc., Class A(2) CONTAINERS & PACKAGING — 1.6% Ball Corp. Crown Holdings, Inc.(2) Graphic Packaging Holding Co.(2) Sealed Air Corp. DIVERSIFIED CONSUMER SERVICES — 1.5% Career Education Corp.(2) ITT Educational Services, Inc.(2) DIVERSIFIED FINANCIAL SERVICES — 1.2% Interactive Brokers Group, Inc., Class A McGraw-Hill Cos., Inc. (The) NASDAQ OMX Group, Inc. (The)(2) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.0% IDT Corp., Class B Qwest Communications International, Inc. ELECTRIC UTILITIES — 0.9% DPL, Inc. Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Entergy Corp. ELECTRICAL EQUIPMENT — 1.1% Brady Corp., Class A Hubbell, Inc., Class B Thomas & Betts Corp.(2) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 2.5% Anixter International, Inc. Coherent, Inc.(2) Flextronics International Ltd.(2) Power-One, Inc.(2) TE Connectivity Ltd. Vishay Intertechnology, Inc.(2) ENERGY EQUIPMENT & SERVICES — 2.7% Complete Production Services, Inc.(2) Core Laboratories NV National Oilwell Varco, Inc. Oceaneering International, Inc.(2) SEACOR Holdings, Inc. Tetra Technologies, Inc.(2) FOOD & STAPLES RETAILING — 0.4% SUPERVALU, INC. Walgreen Co. FOOD PRODUCTS — 1.8% Corn Products International, Inc. Hershey Co. (The) Hormel Foods Corp. Tyson Foods, Inc., Class A GAS UTILITIES — 0.8% Southwest Gas Corp. UGI Corp. HEALTH CARE EQUIPMENT & SUPPLIES — 2.8% American Medical Systems Holdings, Inc.(2) Cooper Cos., Inc. (The) Hill-Rom Holdings, Inc. Hologic, Inc.(2) Sirona Dental Systems, Inc.(2) HEALTH CARE PROVIDERS & SERVICES — 3.3% Cardinal Health, Inc. Health Net, Inc.(2) Humana, Inc.(2) Kindred Healthcare, Inc.(2) Magellan Health Services, Inc.(2) Team Health Holdings, Inc.(2) Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value WellCare Health Plans, Inc.(2) HOTELS, RESTAURANTS & LEISURE — 2.1% Bob Evans Farms, Inc. Cheesecake Factory, Inc. (The)(2) PF Chang's China Bistro, Inc. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 1.5% Harman International Industries, Inc. PulteGroup, Inc.(2) Tupperware Brands Corp. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 1.6% AES Corp. (The)(2) Dynegy, Inc.(2) NRG Energy, Inc.(2) INDUSTRIAL CONGLOMERATES — 0.7% Seaboard Corp. INSURANCE — 5.2% Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Aspen Insurance Holdings Ltd. Axis Capital Holdings Ltd. Endurance Specialty Holdings Ltd. Erie Indemnity Co., Class A First American Financial Corp. Horace Mann Educators Corp. Montpelier Re Holdings Ltd. Navigators Group, Inc. (The)(2) Principal Financial Group, Inc. Prudential Financial, Inc. Willis Group Holdings plc INTERNET & CATALOG RETAIL — 0.6% Shutterfly, Inc.(2) INTERNET SOFTWARE & SERVICES — 2.0% Ancestry.com, Inc.(2) AOL, Inc.(2) IAC/InterActiveCorp(2) United Online, Inc. ValueClick, Inc.(2) IT SERVICES — 2.6% Accenture plc, Class A Computer Sciences Corp. Convergys Corp.(2) TeleTech Holdings, Inc.(2) Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value VeriFone Systems, Inc.(2) LEISURE EQUIPMENT & PRODUCTS — 0.6% Eastman Kodak Co.(2) Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES — 0.8% Bruker Corp.(2) Life Technologies Corp.(2) MACHINERY — 2.4% AGCO Corp.(2) Oshkosh Corp.(2) Parker-Hannifin Corp. Sauer-Danfoss, Inc.(2) Timken Co. MEDIA — 2.3% CBS Corp., Class B Cinemark Holdings, Inc. Comcast Corp., Class A Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) Time Warner, Inc. METALS & MINING — 3.5% Alcoa, Inc. Century Aluminum Co.(2) Freeport-McMoRan Copper & Gold, Inc. Golden Star Resources Ltd. New York Shares(2) Hecla Mining Co.(2) Lundin Mining Corp.(2) Newmont Mining Corp. Schnitzer Steel Industries, Inc., Class A Walter Energy, Inc. MULTILINE RETAIL — 1.0% Dillard's, Inc., Class A Macy's, Inc. MULTI-UTILITIES — 0.2% DTE Energy Co. OIL, GAS & CONSUMABLE FUELS — 8.0% Anadarko Petroleum Corp. Arch Coal, Inc. Bill Barrett Corp.(2) Canadian Natural Resources Ltd. Chevron Corp. Cimarex Energy Co. Cloud Peak Energy, Inc.(2) ConocoPhillips Gran Tierra Energy, Inc.(2) Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Murphy Oil Corp. Stone Energy Corp.(2) Sunoco, Inc. Swift Energy Co.(2) W&T Offshore, Inc. Whiting Petroleum Corp.(2) Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS — 1.1% Clearwater Paper Corp.(2) Domtar Corp. PERSONAL PRODUCTS — 1.0% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 2.3% Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(2) Forest Laboratories, Inc.(2) Impax Laboratories, Inc.(2) Jazz Pharmaceuticals, Inc.(2) Par Pharmaceutical Cos., Inc.(2) ViroPharma, Inc.(2) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% CBL & Associates Properties, Inc. Equity LifeStyle Properties, Inc. Hospitality Properties Trust REAL ESTATE MANAGEMENT & DEVELOPMENT — 0.7% CB Richard Ellis Group, Inc., Class A(2) ROAD & RAIL — 0.5% AMERCO, Inc.(2) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 6.2% Entegris, Inc.(2) Fairchild Semiconductor International, Inc.(2) FEI Co.(2) GT Solar International, Inc.(2) Integrated Device Technology, Inc.(2) Intel Corp. Lam Research Corp.(2) LSI Corp.(2) Marvell Technology Group Ltd.(2) Micron Technology, Inc.(2) MKS Instruments, Inc. RF Micro Devices, Inc.(2) Teradyne, Inc.(2) SOFTWARE — 4.4% ACI Worldwide, Inc.(2) Aspen Technology, Inc.(2) Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value CA, Inc. Cadence Design Systems, Inc.(2) Fair Isaac Corp. Intuit, Inc.(2) Microsoft Corp. Quest Software, Inc.(2) Synopsys, Inc.(2) Take-Two Interactive Software, Inc.(2) SPECIALTY RETAIL — 1.8% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc. (The)(2) PetSmart, Inc. Pier 1 Imports, Inc.(2) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS — 1.0% Timberland Co. (The), Class A(2) VF Corp. THRIFTS & MORTGAGE FINANCE — 0.3% Northwest Bancshares, Inc. Washington Federal, Inc. TRADING COMPANIES & DISTRIBUTORS — 0.5% United Rentals, Inc.(2) WIRELESS TELECOMMUNICATION SERVICES — 1.1% Sprint Nextel Corp.(2) United States Cellular Corp.(2) TOTAL COMMON STOCKS (Cost $48,490,848) TEMPORARY CASH INVESTMENTS — 1.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 1.50%, 1/31/14, valued at $917,993), in a joint trading account at 0.07%, dated 3/31/11, due 4/1/11 (Delivery value $900,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $931,121) TOTAL INVESTMENT SECURITIES—101.1% (Cost $49,421,969) TOTAL SECURITIES SOLD SHORT —(100.5)% OTHER ASSETS AND LIABILITIES — 99.4% TOTAL NET ASSETS — 100.0% Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value SECURITIES SOLD SHORT — (100.5)% COMMON STOCKS — (100.5)% AEROSPACE & DEFENSE — (1.1)% CAE, Inc. Spirit Aerosystems Holdings, Inc., Class A AIR FREIGHT & LOGISTICS — (0.5)% C.H. Robinson Worldwide, Inc. AIRLINES — (0.5)% AMR Corp. AUTO COMPONENTS — (1.2)% Gentex Corp. Johnson Controls, Inc. AUTOMOBILES — (1.1)% Tesla Motors, Inc. Thor Industries, Inc. BEVERAGES — (0.8)% Central European Distribution Corp. PepsiCo, Inc. BIOTECHNOLOGY — (2.9)% Acorda Therapeutics, Inc. BioMarin Pharmaceutical, Inc. Dendreon Corp. Human Genome Sciences, Inc. InterMune, Inc. Ironwood Pharmaceuticals, Inc. Isis Pharmaceuticals, Inc. Myrexis, Inc. Pharmasset, Inc. Savient Pharmaceuticals, Inc. Theravance, Inc. Vertex Pharmaceuticals, Inc. BUILDING PRODUCTS — (0.1)% Armstrong World Industries, Inc. CAPITAL MARKETS — (3.5)% Apollo Investment Corp. Ares Capital Corp. Charles Schwab Corp. (The) Greenhill & Co., Inc. Invesco Ltd. Knight Capital Group, Inc., Class A MF Global Holdings Ltd. State Street Corp. TD Ameritrade Holding Corp. Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Teton Advisors, Inc., Class B CHEMICALS — (4.1)% Agrium, Inc. Ecolab, Inc. H.B. Fuller Co. Huntsman Corp. Intrepid Potash, Inc. Methanex Corp. Mosaic Co. (The) Nalco Holding Co. NL Industries, Inc. Praxair, Inc. Valhi, Inc. COMMERCIAL BANKS — (0.3)% IBERIABANK Corp. COMMERCIAL SERVICES & SUPPLIES — (0.9)% Geo Group, Inc. (The) Mine Safety Appliances Co. Ritchie Bros. Auctioneers, Inc. COMMUNICATIONS EQUIPMENT — (2.0)% Acme Packet, Inc. Ciena Corp. Cisco Systems, Inc. Viasat, Inc. CONSTRUCTION & ENGINEERING — (1.3)% AECOM Technology Corp. Quanta Services, Inc. Shaw Group, Inc. (The) CONSTRUCTION MATERIALS — (0.2)% Eagle Materials, Inc. CONSUMER FINANCE — (0.7)% SLM Corp. CONTAINERS & PACKAGING — (1.2)% Bemis Co., Inc. Temple-Inland, Inc. DIVERSIFIED CONSUMER SERVICES — (0.9)% Grand Canyon Education, Inc. Hillenbrand, Inc. DIVERSIFIED FINANCIAL SERVICES — (1.4)% Leucadia National Corp. MSCI, Inc., Class A Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value PHH Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — (0.5)% Frontier Communications Corp. ELECTRIC UTILITIES — (0.7)% Allete, Inc. Great Plains Energy, Inc. UIL Holdings Corp. ELECTRICAL EQUIPMENT — (0.5)% GrafTech International Ltd. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — (3.3)% Amphenol Corp., Class A Avnet, Inc. Ingram Micro, Inc., Class A Plexus Corp. Universal Display Corp. ENERGY EQUIPMENT & SERVICES — (2.2)% Baker Hughes, Inc. Dril-Quip, Inc. Global Industries Ltd. Patterson-UTI Energy, Inc. Rowan Cos., Inc. Tidewater, Inc. Weatherford International Ltd. FOOD & STAPLES RETAILING — (0.2)% United Natural Foods, Inc. FOOD PRODUCTS — (2.7)% Bunge Ltd. Green Mountain Coffee Roasters, Inc. Kraft Foods, Inc., Class A Pilgrim's Pride Corp. Snyder's-Lance, Inc. GAS UTILITIES — (0.5)% Northwest Natural Gas Co. HEALTH CARE EQUIPMENT & SUPPLIES — (1.9)% Alere, Inc. Edwards Lifesciences Corp. Meridian Bioscience, Inc. NuVasive, Inc. NxStage Medical, Inc. ResMed, Inc. Volcano Corp. HEALTH CARE PROVIDERS & SERVICES — (2.8)% Catalyst Health Solutions, Inc. Centene Corp. Coventry Health Care, Inc. Landauer, Inc. Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value VCA Antech, Inc. WellPoint, Inc. HEALTH CARE TECHNOLOGY — (0.7)% Quality Systems, Inc. HOTELS, RESTAURANTS & LEISURE — (1.5)% International Speedway Corp., Class A Jack in the Box, Inc. Orient-Express Hotels Ltd., Class A Royal Caribbean Cruises Ltd. HOUSEHOLD DURABLES — (0.7)% M.D.C. Holdings, Inc. Ryland Group, Inc. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — (1.1)% Constellation Energy Group, Inc. Ormat Technologies, Inc. INDUSTRIAL CONGLOMERATES — (0.5)% Carlisle Cos., Inc. INSURANCE — (5.1)% Aon Corp. Assured Guaranty Ltd. Berkshire Hathaway, Inc., Class B Enstar Group Ltd. Fairfax Financial Holdings Ltd. Genworth Financial, Inc., Class A Hanover Insurance Group, Inc. (The) Manulife Financial Corp. MBIA, Inc. Mercury General Corp. MetLife, Inc. Old Republic International Corp. INTERNET & CATALOG RETAIL — (0.7)% priceline.com, Inc. INTERNET SOFTWARE & SERVICES — (2.9)% Akamai Technologies, Inc. Digital River, Inc. Equinix, Inc. MercadoLibre, Inc. OpenTable, Inc. SAVVIS, Inc. VistaPrint NV IT SERVICES — (2.9)% CoreLogic, Inc. Genpact Ltd. Global Payments, Inc. Sapient Corp. Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Wright Express Corp. LEISURE EQUIPMENT & PRODUCTS(3) Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES — (1.6)% Covance, Inc. Nordion, Inc. PAREXEL International Corp. MACHINERY — (1.7)% PACCAR, Inc. Terex Corp. WABCO Holdings, Inc. MEDIA — (2.1)% DreamWorks Animation SKG, Inc., Class A Liberty Media Corp. - Capital, Series A Morningstar, Inc. Thomson Reuters Corp. METALS & MINING — (4.5)% Agnico-Eagle Mines Ltd. New York Shares AK Steel Holding Corp. Allegheny Technologies, Inc. Allied Nevada Gold Corp. Carpenter Technology Corp. Compass Minerals International, Inc. Globe Specialty Metals, Inc. Nevsun Resources Ltd. North American Palladium Ltd. Royal Gold, Inc. Rubicon Minerals Corp. Silver Standard Resources, Inc. Thompson Creek Metals Co., Inc. United States Steel Corp. MULTILINE RETAIL(3) Dollar General Corp. MULTI-UTILITIES — (0.5)% Black Hills Corp. OIL, GAS & CONSUMABLE FUELS — (8.9)% BPZ Resources, Inc. Carrizo Oil & Gas, Inc. Concho Resources, Inc. CONSOL Energy, Inc. Enbridge, Inc. EOG Resources, Inc. EQT Corp. Imperial Oil Ltd. Kodiak Oil & Gas Corp. McMoRan Exploration Co. Nordic American Tanker Shipping Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Northern Oil & Gas, Inc. Overseas Shipholding Group, Inc. Petrohawk Energy Corp. SandRidge Energy, Inc. TransAtlantic Petroleum Ltd. Ultra Petroleum Corp. World Fuel Services Corp. PERSONAL PRODUCTS — (0.1)% Avon Products, Inc. PHARMACEUTICALS — (3.1)% Auxilium Pharmaceuticals, Inc. Hospira, Inc. Nektar Therapeutics Salix Pharmaceuticals Ltd. Valeant Pharmaceuticals International, Inc. VIVUS, Inc. PROFESSIONAL SERVICES — (1.0)% CoStar Group, Inc. Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — (1.6)% DiamondRock Hospitality Co. Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. Franklin Street Properties Corp. UDR, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT — (0.6)% Forest City Enterprises, Inc., Class A ROAD & RAIL — (0.5)% Hertz Global Holdings, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — (5.2)% Atheros Communications, Inc. Broadcom Corp., Class A Cavium Networks, Inc. Cirrus Logic, Inc. Cree, Inc. Formfactor, Inc. Hittite Microwave Corp. MEMC Electronic Materials, Inc. Microchip Technology, Inc. Microsemi Corp. PMC - Sierra, Inc. Silicon Laboratories, Inc. Skyworks Solutions, Inc. Spansion, Inc., Class A Varian Semiconductor Equipment Associates, Inc. Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Xilinx, Inc. SOFTWARE — (3.7)% AsiaInfo-Linkage, Inc. Concur Technologies, Inc. JDA Software Group, Inc. Pegasystems, Inc. salesforce.com, inc. TiVo, Inc. SPECIALTY RETAIL — (2.8)% Aaron's, Inc. AutoNation, Inc. Cabela's, Inc. CarMax, Inc. Coldwater Creek, Inc. hhgregg, Inc. Urban Outfitters, Inc. TEXTILES, APPAREL & LUXURY GOODS — (1.4)% Hanesbrands, Inc. Phillips-Van Heusen Corp. Skechers U.S.A., Inc., Class A THRIFTS & MORTGAGE FINANCE — (1.3)% MGIC Investment Corp. Radian Group, Inc. Tree.com, Inc. TOBACCO — (0.6)% Universal Corp. TRADING COMPANIES & DISTRIBUTORS — (1.0)% Fastenal Co. GATX Corp. Textainer Group Holdings, Ltd. Watsco, Inc. WATER UTILITIES — (0.5)% Aqua America, Inc. WIRELESS TELECOMMUNICATION SERVICES — (1.7)% Clearwire Corp., Class A SBA Communications Corp., Class A Shenandoah Telecommunications Co. TOTAL COMMON STOCKS (Proceeds $59,198,182) Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) Principal Amount Value CORPORATE BONDS(3) CAPITAL MARKETS(3)(4) GAMCO Investors, Inc., 0.00%, 12/31/15 $ (24,900) (Proceeds $24,900) TOTAL SECURITIES SOLD SHORT — (100.5)% (Proceeds $59,223,082) Notes to Schedule of Investments Securities are pledged with brokers as collateral for securities sold short. At the period end, the value of securities pledged was $65,422,304. Non-income producing. Category is less than 0.05% of total net assets. The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value atmaturity. Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Market Neutral – Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks Foreign Common Stocks Temporary Cash Investments – Total Value of Investment Securities Securities Sold Short Domestic Common Stocks – – Foreign Common Stocks – – Corporate Bonds – – Total Value of Securities Sold Short – 3. Federal Tax Information As of March 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on securities sold short Net tax appreciation (depreciation) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Gold Fund March 31, 2011 Global Gold– Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS& WARRANTS—99.8% AUSTRALIA—1.1% Centamin Egypt Ltd.(1) CGA Mining Ltd.(1) CANADA—74.7% Agnico-Eagle Mines Ltd. Agnico-Eagle Mines Ltd. New York Shares Alamos Gold, Inc. ATAC Resources Ltd.(1) Aurizon Mines Ltd.(1) B2Gold Corp.(1) Barrick Gold Corp. Bear Creek Mining Corp.(1) Belo Sun Mining Corp.(1) Canaco Resources, Inc.(1) Centerra Gold, Inc. Clifton Star Resources, Inc.(1)(2) Continental Gold Ltd.(1) Detour Gold Corp.(1) Dundee Precious Metals, Inc.(1) East Asia Minerals Corp.(1) Eldorado Gold Corp. First Majestic Silver Corp.(1) Gammon Gold, Inc.(1) GBS Gold International, Inc.(1) Goldcorp, Inc. Goldcorp, Inc. New York Shares Golden Star Resources Ltd.(1) Great Basin Gold Ltd.(1) Guyana Goldfields, Inc.(1) IAMGOLD Corp. International Tower Hill Mines Ltd.(1) Ivanhoe Mines Ltd.(1) Kinross Gold Corp. Kinross Gold Corp. New York Shares Kirkland Lake Gold, Inc.(1) Lake Shore Gold Corp.(1) Minefinders Corp. Ltd.(1) Nevsun Resources Ltd.(1) New Gold, Inc.(1) Northgate Minerals Corp.(1) Osisko Mining Corp.(1) Pan American Silver Corp. Premier Gold Mines Ltd.(1) Rainy River Resources Ltd.(1) Rio Novo Gold, Inc.(1) Romarco Minerals, Inc.(1) Sabina Gold & Silver Corp.(1) Seabridge Gold, Inc.(1) SEMAFO, Inc.(1) Silver Standard Resources, Inc.(1) Global Gold– Schedule of Investments MARCH 31, 2011 (UNAUDITED) Shares Value Silver Wheaton Corp. Silvercorp Metals, Inc. Tahoe Resources, Inc.(1) Torex Gold Resources, Inc.(1) Torex Gold Resources, Inc. Warrants(1) Wesdome Gold Mines Ltd. Yamana Gold, Inc. Yamana Gold, Inc. New York Shares MEXICO—1.0% Fresnillo plc PERU—3.2% Compania de Minas Buenaventura SA ADR SOUTH AFRICA—6.7% AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. ADR Gold Fields Ltd. Harmony Gold Mining Co. Ltd. UNITED KINGDOM—3.4% Randgold Resources Ltd. ADR(1) UNITED STATES—9.7% Allied Nevada Gold Corp.(1) Coeur d'Alene Mines Corp.(1) Hecla Mining Co.(1) Newmont Mining Corp. Royal Gold, Inc. TOTAL COMMON STOCKS& WARRANTS (Cost $529,544,843) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $5,722,696), in a joint trading account at 0.03%, dated 3/31/11, due 4/1/11 (Delivery value $5,600,005) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,684,911) TOTAL INVESTMENT SECURITIES—100.2% (Cost $535,229,754) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Global Gold– Schedule of Investments MARCH 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; •Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or •Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Global Gold– Schedule of Investments MARCH 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks & Warrants $ 719,827,701 – Domestic Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended March 31, 2011 follows: June 30, 2010 March 31, 2011 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income ShareBalance Market Value Clifton Star Resources, Inc. (1) -
